Field, J.
It is sufficient to say that it does not appear by the agreed facts that the plaintiff at the time he sued out his writ was entitled to the immediate possession of the goods replevied. The agreed statement is not as full and clear as might be desired, but it does not appear that any condition was attached to the delivery of the goods by the plaintiff to Fickett and Harriman, and the reasonable construction of the agreed statement is, that the goods were sold to Fickett and Harriman on credit, and were to be paid for by them in monthlypayments, at an agreed price, when they were sold by them. On this construction an absolute title to the goods passed to Fickett and Harriman when the goods were delivered to them.

Judgment affirmed.